 Case: 4:20-cr-00318-SEP-DDN Doc. #: 44 Filed: 10/20/20 Page: 1 of 3 PageID #: 96




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    UNITED STATES OF AMERICA,                     )
                                                  )
             Plaintiff,                           )
                                                  )    No. 4:20-CR-318-SEP-DDN (SPM)
                  v.                              )
                                                  )
    DEWAYNE FAIR,                                 )
                                                  )
             Defendant.                           )

                THE UNITED STATES OF AMERICA’S RESPONSE TO
            DEFENDANT’S MOTION TO RECONSIDER DETENTION ORDER

    Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Donald S. Boyce, Assistant United States

Attorney for said District, and in response to the Defendant’s Motion to Reconsider the Court’s Order

of Detention (Doc. 42) states that the Motion should be denied because the Defendant has presented

no new information that has a material bearing on the issue of detention.

    1.   On June 8, 2020, the Court held the defendant’s detention hearing. (Doc. 8). After hearing

arguments from the parties, the Court advised that the issue of detention would be taken under

submission until after the filing of the Bail Report. (Doc. 8). On July 14, 2020, the Defendant’s Bail

Report (Doc. 19) was issued, and neither party filed any additions or corrections. On July14, 2020,

the Court issued its Order of Detention (Doc. 20), finding by clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of any other person

and the community. In its Order, the Court specifically noted that the circumstances of the offense,

in which the Defendant was involved in a shooting, and the strength of the Government’s case further

support the order of detention. (Doc. 20). In support of the Order, the Court also noted the



                                                  1
 Case: 4:20-cr-00318-SEP-DDN Doc. #: 44 Filed: 10/20/20 Page: 2 of 3 PageID #: 97




Defendant’s bad track record for compliance with court supervision; that the Defendant was on

probation at the time of this offense; and the Defendant’s history of absconding from supervision.

(Doc. 20).

    2.   On October 19, 2020, the Defendant filed his Motion for Reconsideration of the Order of

Detention. (Doc 42). In his motion, the Defendant argues for reconsideration of the Detention Order

under 18 U.S.C. § 3142(f). The Defendant’s Motion should be denied because the Defendant has

identified no new information that has a material bearing on the issue of detention.

    3.   In support of his motion, the Defendant argues that his father, a City employee and former

Sheriff’s Deputy, is amenable to serving as a Third-Party Custodian for the Defendant. This is not

new information. The Bail Report states that prior to his arrest the Defendant had been living with

his father, and it identifies the Defendant’s father’s work history. Nothing about this information has

a material bearing on the issue of detention.

    4.   In support of his motion, the Defendant cites the COVID-19 pandemic, however, the

pandemic and its associated health risks were well known at the time of the detention hearing in this

case, and no new information about the virus has been presented in the Defendant’s Motion.

    5.   In Support of his Motion, the Defendant notes that he has nerve damage to his left leg and

foot and that he is charged $15 to visit the doctor at the St. Genevieve County Jail. The information

regarding the Defendant’s nerve damage was contained in the Bail Report and, therefore, is not new.

The US Marshals Service Reports that as part of their contract to house pretrial detainees with the St.

Genevieve County (and with other jails), the jail may charge detainees a modest co-payment in

conjunction with a routine doctor’s visit, just as a person would typically be expected to pay when

visiting a doctor normally. The USMS reports that if the Defendant is in need of emergency medical

attention while he is a pretrial detainee, it will be provided without concern for a co-payment. The




                                                  2
 Case: 4:20-cr-00318-SEP-DDN Doc. #: 44 Filed: 10/20/20 Page: 3 of 3 PageID #: 98




cost of a co-payment for a routine doctor’s visit is not information that has a material bearing on the

issue of the Defendant’s danger to the community.

    6.   In support of his Motion, the Defendant notes that his State probation has not been revoked,

but that was the case with the Defendant’s probation at the time of the filing of the Bail Report.

    7.   In support of his motion, the Defendant states that he is willing to participate in electronic

monitoring and to abide by conditions of bond imposed by the Court. The Defendant made that

argument at his detention hearing, and, thus, it does not constitute new information.

    Because the Defendant has presented no new information that has a material bearing on the issue

of detention, the Defendant’s Motion to Reconsider should be denied.


                                                             Respectfully submitted,


                                                                JEFFREY B. JENSEN
                                                                United States Attorney

                                                                /s/ Donald S. Boyce
                                                                DONALD S. BOYCE #6282562IL
                                                                Assistant United States Attorney



                                  CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and accurate copy of this document was filed with

the Court’s electronic file management system for service upon defense counsel on October 20, 2020.


                                                                /s/ Donald S. Boyce
                                                                Assistant United States Attorney




                                                  3
